 Case 1:20-cv-00363-LMB-MSN Document 9 Filed 04/08/20 Page 1 of 4 PageID# 77




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

 JAMES TOLLE,                                          )
                                                       )
                Plaintiff,                             )
                                                       )
         V.                                            )       l:20-cv-363(LMB/MSN)
                                                       )
 GOVERNOR RALPH NORTHAM and the                        )
   COMMONWEALTH OF VIRGINIA,                           )
                                                       )
                Defendants.


                                              ORDER


        On April 1, 2020, plaintiff pro se James Tolle ("plaintiff or "Tolle")' filed a civil

complaint along with a Motion for Preliminary Injunction and Expedited Hearing in which he

alleged that Virginia's Temporary Stay at Home Order Due to Novel Coronavirus(COVID-19)

("the Executive Order") violated his constitutional rights, and sought a whole or partial stay of

execution ofthat order.^ He also asked the Court to order service of his complaint on defendants

by the United States Marshals Service pursuant to Federal Rule of Civil Procedure 4(c)(3).

Plaintiff's motions were denied because, although plaintiff claimed he was entitled to emergency

relief, the Court found that "the only current emergency is the one caused by the Coronavirus,"

and that "[i]n these exigent and extraordinary circumstances, putting members ofthe United

States Marshals Service at risk to serve this complaint would be inappropriate. Nor is an




'Although plaintiffs complaint states that he "has never had a complaint heard in this Court
prior to the present complaint,"[Dkt. No. 1]18,in fact he has another complaint pending before
this court in which he alleges that he was subjected to a hostile work environment based on his
religion and constructively discharged because his employer placed "Gay Pride flag[s]" on its
flag poles for a 30-day period, after which plaintiff left his job. S^ Tolle v. Rockwell Collins
Control Technologies. Inc.. No. 1:20-cv-174.

^ In his complaint, plaintiff seeks money damages in addition to injunctive and declaratory relief.
Case 1:20-cv-00363-LMB-MSN Document 9 Filed 04/08/20 Page 2 of 4 PageID# 78
Case 1:20-cv-00363-LMB-MSN Document 9 Filed 04/08/20 Page 3 of 4 PageID# 79
Case 1:20-cv-00363-LMB-MSN Document 9 Filed 04/08/20 Page 4 of 4 PageID# 80
